On Petition for Additional Finding of Facts.
This case is again before us on a petition for additional finding of facts.
This Court is required to find only the ultimate material facts upon which the opinion is predicated. With this point in view we have read said petition and the reply thereto and also our original opinion, and we are of the opinion that this petition should be denied, as our original opinion covers all the material determinative facts of the case, and it is unnecessary for us to again take up each particular fact requested to be found and discuss it in detail.
Howell and Felts, JJ., concur. *Page 446